COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00391-CR


JORGE DAVID                                                        APPELLANT
MARTINEZ

                                       V.

THE STATE OF TEXAS                                                      STATE


                                   ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      Appellant Jorge David Martinez was convicted of felony driving while

intoxicated on January 25, 2010, after he pleaded guilty in exchange for fifteen

years’ confinement.

      On August 23, 2012, we received a notice of appeal from Martinez. On

August 24, 2012, we sent Martinez a letter stating that we were concerned that

we may not have jurisdiction over the appeal because the notice of appeal was
      1
      See Tex. R. App. P. 47.4.
not timely filed and because the trial court’s certification of his right of appeal

states that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2, 26.2. We instructed Martinez or any party

desiring to continue the appeal to file a response by September 10, 2012,

showing grounds for continuing the appeal, or the appeal would be dismissed.

See Tex. R. App. P. 44.3. No response has been filed. Therefore, we dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 25.2, 26.2, 43.2(f).




                                                    PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 4, 2012




                                         2